        Upon consideration, IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                                   Case No. 8:18-cv-780-CEH-CPT

             v.

 STEVEN M. DOLETZKY; V.J.S.D.
 SERVICES LLC; MICHAEL A. GARNO;
 MICHAEL A. BASS; AND BAD WOLF
 TAXES AND ACCOUNTING LLC
 all d/b/a LIBERTY TAX SERVICE,


          Defendants.
 _______________________________________/


            ORDER AND JUDGMENT OF PERMANENT INJUNCTION AND
                DISGORGEMENT AGAINST MICHAEL A. GARNO

       Now before the Court is the Joint Motion by the United States and Michael A. Garno for

Entry of Injunction Order and Judgment (Doc. No. 92). Upon consideration, the Court GRANTS

the Joint Motion and enters the following Order and Judgment of Permanent Injunction and

Disgorgement against Defendant Michael A. Garno:

       IT IS HEREBY ORDERED that Defendant Michael A. Garno is PERMANENTLY

ENJOINED, pursuant to 26 U.S.C. §§ 7402(a), 7407, and 7408, effective from the date of entry

of this Order, from directly or indirectly:

       A.         Acting as a federal tax return preparer, or filing, assisting in, or directing the

preparation or filing of federal tax returns, amended returns, or other related tax documents or

forms for any person (other than himself) or entity for compensation or any promise of

compensation;




                                                  1
       B.       Representing anyone before the IRS for compensation or any promise of

compensation;

       C.       Directly or indirectly owning, managing, controlling, working for, profiting from,

investing in, consulting with, advertising for, or volunteering for any tax return preparation

business;

       D.       Selling to any individual or entity a list of tax return preparation customers, or any

other tax preparation customer information Michael A. Garno obtained at any time;

       E.       Assigning, disseminating, providing, or giving to any current or former employee,

business associate, manager, tax return preparer, employee, or independent contractor of Michael

A. Garno a list of tax return preparation customers or any other tax return preparation customer

information obtained by Michael A. Garno through the operation of a tax return preparation

business;

       F.       Training, instructing, teaching, and creating or providing cheat sheets, memoranda,

directions, instructions, or manuals, pertaining to the preparation of federal tax returns;

       G.       Filing, providing forms for, or otherwise aiding and abetting the filing of IRS Forms

1040, 1040X, 8867, 8863, Schedule C, or any other IRS forms containing false or fabricated

information;

       H.       Advising others to violate internal revenue laws or unlawfully evade the assessment

or collection of their federal tax liabilities, including the misuse of IRS Forms 1040, 1040X,

Schedule C, or other IRS forms by inputting false or fabricated information;

       I.       Seeking permission or authorization (or helping or soliciting others to seek

permission or authorization) to file tax returns with an IRS Preparer Tax Identification Number




                                                  2
(“PTIN”) and/or IRS Electronic Filing Identification Number (“EFIN”), or any other IRS service

or program by which one prepares or files tax returns;

        J.     Using, maintaining, renewing, obtaining, transferring, selling, or assigning any

PTIN(s) or EFIN(s);

        K.     Engaging in any other conduct that is subject to penalty under the Internal Revenue

Code or that interferes with the proper administration and enforcement of the internal revenue

laws.

        IT IS FURTHER ORDERED that Michael A. Garno shall, without further proceedings,

immediately close any tax return preparation business that he owns directly or through any entity.

        IT IS FURTHER ORDERED that Michael A. Garno shall, within 30 days of the entry of

this order, provide to counsel for the United States in this action a list identifying any persons or

entities that acquired or purchased since January 1, 2018 any tax return customer list in his

possession or tax return customer information in his possession, including the date of each

acquisition or purchase. Garno shall: (a) notify any such purchaser or recipient of the entry of this

Permanent Injunction Order by providing an executed copy of the Permanent Injunction Order by

United States mail and by e-mail if an e-mail address is known, without enclosing any other

documents or enclosures unless agreed to by counsel for the United States or approved by the

Court; and (b) file with the Court within 45 days of the Court’s Permanent Injunction Order, a

signed and dated acknowledgement that Garno has provided a copy of the Permanent Injunction

Order to each person or entity that acquired or purchased since January 1, 2018 any tax return

customer list in his possession or tax return customer information in his possession.




                                                 3
       IT IS FURTHER ORDERED that Michael A. Garno shall file with the Court and serve

on counsel for the United States, within 45 days of the entry of this order, a certification signed

under penalty of perjury by Garno stating that he has received the executed copy of this order.

       IT IS FURTHER ORDERED that the United States may engage in post-judgment

discovery to monitor compliance with this injunction.

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this action for

one year from its entry for purposes of implementing and enforcing the final judgment and issuing

any additional orders necessary and appropriate to the public interest.

       IT IS FURTHER ORDERED that Michael A. Garno shall not make any statements,

written or verbal, or cause or encourage others to make any statements, written or verbal, that

misrepresent any of the terms of this injunction or the reasons for its entry by the Court.

       IT IS FURTHER ORDERED that the Clerk is directed to enter final judgment pursuant

to Fed. R. Civ. P. 54(b) in favor of the United States and against Defendant Michael A. Garno

under Counts I-III of the Complaint, as well as a judgment against Michael A. Garno and in favor

of the United States for $100,000.00 under Count IV of the Complaint (seeking disgorgement of

ill-gotten gains from filing federal tax returns that claim improper tax refunds, understate

customers’ federal tax liabilities, or otherwise include false or fraudulent claims) since there is no

reason for delay. The Court finds that there is no risk of inconsistent judgments involving Garno

and the remaining parties to this action, and there is no just reason for delay.

       DONE AND ORDERED in Tampa, Florida, this 18th day of February, 2020.




                                                  4
Copies furnished to:
All parties of record including unrepresented parties, if any




                                                 5
